Exhibit 21 .1 Significant Subsidiaries of Pampa Energía S.A. Name of Company Country Albares Renovables S.A. Argentina Bodega Loma de la Lata S.A. Argentina Central Piedra Buena S.A. Argentina Central Térmica Güemes S.A. Argentina Central Térmica Loma de la Lata S.A. Argentina Citelec S.A. Argentina Corod Producción S.A. Venezuela EASA S.A. Argentina Ecuador TLC S.A. Ecuador Eg3 Red S.A. Argentina Electricidade Com S.A. Brazil Empresa Distribuidora y Comercializadora Norte S.A. Argentina Enecor S.A. Argentina Greenwind S.A. Argentina Hidroeléctrica Diamante S.A. Argentina Hidroeléctrica Los Nihuiles S.A. Argentina IEASA S.A. Argentina Inversora Diamante S.A. Argentina Inversora Nihuiles S.A. Argentina Inversora Piedra Buena S.A. Argentina Pampa Comercializadora S.A. Argentina Pampa Inversiones S.A. Uruguay Pampa Participaciones S.A. Argentina Pampa Participaciones II S.A. Argentina Parques Eólicos Argentinos S.A. Argentina Parques Eólicos del Fin del Mundo S.A. Argentina Petrobras Argentina S.A. Argentina Petrobras Bolivia Internacional S.A. Bolivia Petrobras Energía Colombia Ltd Cayman Islands Petrobras Energía de México S.A. de C.V. México Petrobras Energía Ecuador Cayman Islands Petrobras Energía Internacional S.A. Argentina Petrobras Energía Operaciones Ecuador S.A. Ecuador Petrobras Hispano Argentina S.A. Spain Petrobras Participaciones S.L. Spain Petrolera Entre Lomas S.A. Argentina Petrolera Pampa S.A. Argentina Petrolera San Carlos S.A. Venezuela Transba S.A. Argentina Transelec Argentina S.A. Argentina Transporte y Servicios de Gas en Uruguay S.A. Uruguay World Energy Business S.A. Argentina Joint Ventures of Pampa Energía S.A. Name of Company Country Compañía de Inversiones de Energía S.A. Argentina Transener S.A. Argentina Transportadora de Gas del Sur S.A. Argentina Associates of Pampa Energía S.A. Name of Company Country Coroil S.A. Venezuela Inversora Mata S.A. Venezuela Oleoductos de Crudos Pesados Ltd. Cayman Islands Oleoductos de Crudos Pesados S.A. Ecuador Oleoductos del Valle S.A. Argentina Petrokariña S.A. Venezuela Petroritupano S.A. Venezuela Petroven-Bras S.A. Venezuela Petrowayu S.A. Venezuela Refinería del Norte S.A. Argentina Urugua-í S.A. Uruguay 2
